J-S30042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT HOPKINS EASTMAN                     :
                                               :
                       Appellant               :   No. 149 WDA 2020

        Appeal from the Judgment of Sentence Entered October 18, 2019
       In the Court of Common Pleas of Mercer County Criminal Division at
                         No(s): CP-43-CR-0000138-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 24, 2020

        Appellant, Robert Hopkins Eastman, appeals pro se from the Judgment

of Sentence entered by the Court of Common Pleas of Mercer County after a

non-jury trial resulted in guilty verdicts on all three summary charges filed

against him. We affirm.

        On March 15, 2019, the Commonwealth filed a Criminal Information

charging Appellant with two counts of Aggravated Assault, one count of

Resisting Arrest or Other Law Enforcement, and one count of Criminal

Trespass.     On August 15, 2019, the Commonwealth moved to amend the

Criminal Information by withdrawing all four charges listed and adding three

new charges, namely, one count of summary Defiant Trespass and two counts




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30042-20



of summary Disorderly Conduct. By Order of September 9, 2019, the trial

court granted the Commonwealth’s Motion to Amend Criminal Information.

      At Appellant’s non-jury trial of October 18, 2019, the Commonwealth

introduced testimony from three witnesses. Collectively, these witnesses

testified that on December 12, 2018, Appellant went to a Speedway station to

buy a coffee drink.    N.T., 10/18/19, at 5-10.      Appellant, however, was

dissatisfied with the amount of coffee poured by the automatic dispenser and

he raised this matter with the store's manager. N.T. at 14.

      During the discussion, Appellant began ranting loudly about various

topics and demanded that the manager fix his drink and refund his money.

N.T. at 14-17. The manager issued Appellant a refund and asked Appellant

to leave due to his behavior.    N.T. at 14.   Appellant refused to leave and

continued to confront the manger and rant inside the store. N.T. at 15-16.

This prompted the manager to call for police assistance in removing Appellant

from the store. N.T. at 16.

      Officers Sonney and Wiley of the Sharon Police Department arrived

shortly and immediately encountered Appellant outside the store, by the front

door. N.T. at 35; 55. Officer Sonney repeatedly asked Appellant to produce

his identification, n.t. at 38-39; 58-59, but Appellant would simply tell the

officer to “hold on” or "you need to calm down." N.T. at 39, 59. The officers

informed Appellant that if he did not provide either his name or identification,

he would be placed in handcuffs. N.T. 39, 59. Appellant again told the officers

to "hold on, just wait." N.T. at 39, 59.

                                     -2-
J-S30042-20



      The officers decided to detain Appellant at that point.      N.T. at 59.

Officer Wiley stepped behind Appellant and attempted to place Appellant's

wrists behind his back so that he could be handcuffed. N.T. at 39-40.

Appellant blocked this attempt, however, by crossing his arms in front of his

chest, tensing his body, and saying "no, no, no." N.T. at 40.

      In the struggle, Appellant fell backwards on top of Officer Wiley, causing

the officer to feel a sharp pain in his shoulder. N.T. at 40. In this position,

Officer Wiley held Appellant around the neck/chest area while Officer Sonney

unsuccessfully attempted to loosen Appellant's arms. N.T. at 3. Appellant

flailed back and forth during this time and ignored warnings that he would be

tazed if he did not comply. N.T. at 41-42; 60; 63.       Despite the warning,

Appellant continued to scream loudly and keep his arms rigidly crossed on his

chest. N.T. at 42; 44-45.

      Ultimately, Officer Sonney needed to stun Appellant with his tazer in

order to loosen Appellant's arms and place them behind his back for

handcuffing. N.T. at 42, 61, 63. Police first arranged for an ambulance to

transport Appellant to the hospital because he complained of shoulder pain.

N.T. at 42-43. From there, he was released to police custody and taken to

the police station to be fingerprinted. N.T. at 64. Meanwhile, Officer Wiley

required medical leave from work for over a month after the incident to allow

his shoulder to heal, and he testified that he may not regain full function of

the joint. N.T. at 43-44.




                                     -3-
J-S30042-20



       At the conclusion of trial, Judge Wallace found Appellant guilty of the

two counts of Disorderly Conduct and one count of Defiant Trespass.             The

court sentenced Appellant the same day to an aggregate fine of $900.00 and

an aggregate sentence of 270 days of probation. No sentence of incarceration

was imposed. This timely appeal followed.

       From Appellant’s pro se “Counter Brief,” in which biblical arguments and

convoluted references to legal principles predominate, we manage to discern

two issues.      First Appellant appears to argue that he was denied his

constitutional rights to a jury trial when the trial court scheduled a non-jury

trial after approving the Commonwealth’s amendment of the Criminal

Information to include three summary offenses.1 This claim has no merit.

       In Commonwealth v. Harriot, 919 A.2d 234, 237 (Pa.Super. 2007),

this Court recognized that there is no right to a jury trial for individual offenses

carrying a sentence of six months or less, even where there exists the

possibility of running such sentences consecutively for an aggregate sentence

of greater than six months. Here, Appellant was charged with three summary

offenses, each carrying a maximum sentence of 90 days. Therefore, Appellant

had no right to a jury trial.


____________________________________________


1  Appellant’s brief is rambling and nearly unintelligible, particularly so in his
first issue. Thus, even if we liberally construe the materials Appellant filed,
including his concise statement, the scarcity of pertinent legal argument and
other substantial defects in his appellate brief encumber meaningful review.
See Pa.R.A.P. 2101. Nevertheless, as Appellant’s first issue is discernable,
we may dispose of it on the merits.

                                           -4-
J-S30042-20



      Appellant’s remaining issue raised in his pro se brief is simply entitled,

“My Shoulder.”     In this claim, he essentially raises a bare allegation,

unsupported by citation to authority and lacking cogent legal argument, that

insufficient evidence supported the verdict entered against him. The crux of

this claim is the assertion that the officers lied when they testified he resisted

their commands, since they knew he had repeatedly informed them of a

medical condition to his shoulder that prevented him from placing his arms

behind his back.

      It is axiomatic that, “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is waived.”

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009). In addition,

“although this Court is willing to construe liberally materials filed by a pro se

litigant, pro se status generally confers no special benefit upon an appellant.”

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa.Super. 2003) (citation

omitted). Accordingly, a pro se litigant must comply with our procedural rules.

See id. On this basis, we deem Appellant’s second claim waived.

      Judgment of sentence affirmed.




                                      -5-
J-S30042-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2020




                          -6-